Citation Nr: 1000338	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  94-23 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a vascular disorder 
of the feet, secondary to service-connected bilateral pes 
planus with plantar calluses and dorsal corns.

6.  Entitlement to an increased evaluation for bilateral pes 
planus with plantar calluses and dorsal corns, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 
1969.  He had military service in the Republic of Vietnam 
from June 1968 to June 1969.

This appeal arises from rating decisions of November 1993 and 
January 1994 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which respectively 
denied entitlement to service connection for hypertension and 
PTSD.  The appeal also arises from a February 1999 rating 
decision that denied entitlement to an increased evaluation 
for bilateral pes planus with plantar calluses and dorsal 
corns; and service connection for a back disability and 
tinnitus, and secondary service connection for a vascular 
disability of the feet resulting from service-connected pes 
planus.

The Veteran testified at a hearing at a Travel Board hearing 
before the undersigned in May 2004.  In February 2005, the 
Board remanded this case.  

As previously noted by the Board, several issues have been 
raised.  Specifically, the issues of entitlement to service 
connection for a psychiatric disability, other than PTSD; 
service connection for bilateral hip disabilities secondary 
to service-connected pes planus; service connection for 
bilateral hallux valgus secondary to service-connected pes 
planus; and service connection for arteriosclerotic heart 
disease and abdominal aortic/dissecting aneurysm secondary to 
service-connected diabetes mellitus.  These matters are 
referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

In the Board's prior remand decision, the Board requested 
various development including contacting the Social Security 
Administration (SSA) and VA medical facilities for records.  
This requested development was completed.  However, 
additional development was not undertaken in its entirety.  
In light of the foregoing, and as pointed out by the 
Veteran's representative, further action is necessary in this 
case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).

Regarding the issue of service connection for a back 
disability, the Board noted in the prior remand decision that 
this matter had previously been denied by the RO in a letter 
issued to the veteran in December 1987.  He did not express 
any timely disagreement to this determination.  Therefore, it 
appeared that this decision is now final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104, 20.200.  On remand, the AOJ was 
instructed to initially determine whether the provisions of 
38 C.F.R. § 3.156 were applicable to this claim.  If so, the 
appropriate duty to assist letter regarding the issue of the 
submission of new and material evidence was to be sent to the 
Veteran.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  
Thereafter, while a July 2009 supplemental statement of the 
case (SSOC) indicated that new and material evidence had not 
been submitted to reopen the claim, the Veteran was not sent 
the appropriate VCAA notice.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
addressed directives consistent with the Veterans Claims 
Assistance Act (VCAA) with regard to new and material 
evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was not provided specific notice 
of what constitutes material evidence in the case at hand.  
The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  Accordingly, this case must be 
remanded for the claimant to be furnished specific 
notification of the reason for the prior final denial and of 
what constitutes material evidence.  

Regarding the issue of service connection for PTSD, the 
Veteran claimed that his current PTSD is a result of a number 
of stressors he experienced during his service in Vietnam 
which were enumerated in the Board's prior remand decision.  
On remand, the AMC contacted the U. S. Armed Services Center 
for Research of Unit Records (CURR) and requested that they 
attempt to verify the following alleged in-service stressors, 
to include: 1) witnessing enemy soldiers being interrogated 
on a helicopter and then pushed out to their deaths, 2) being 
assigned to guard 12 prisoners of war and having to kill one 
of them when they tried to attack him, and 3) witnessing an 
elderly Vietnamese man kill himself and other civilians with 
a grenade.  CURR provided a response in June 2006.  However, 
the July 2009 SSOC indicated that no additional pertinent 
evidence was received regarding this issue.  Thus, the new 
evidence was not addressed in the SSOC.  

In addition, the Board previously determined that the claimed 
disabilities required medical evaluations.  However, the 
Veteran is incarcerated.  The Chief Medical Officer for the 
Michigan Department of Corrections indicated that prisoners 
requesting off-site healthcare must do so at their own 
expense.  The AMC attempted to have personnel from the VA 
Medical Center perform an on-site examination, but the Chief 
of Compensation and Pension indicated that examiners will not 
go off-site to a prison to do examinations.  The Veteran's 
representative asserted that the appropriate duty to assist 
procedures were not met with regard to this matter and in 
compliance with Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The duty to assist incarcerated Veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow Veterans.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton.

VA does not have the authority to require a correctional 
institution to release a Veteran so that VA can provide him 
the necessary examination at the closest VA medical facility.  
See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to 
assist an incarcerated Veteran includes: (1) attempting to 
arrange transportation of the claimant to a VA facility for 
examination; (2) contacting the correctional facility and 
having their medical personnel conduct an examination 
according to VA examination work sheets; or (3) sending a VA 
or fee-basis examiner to the correctional facility to conduct 
the examination.  See Bolton, 8 Vet. App. at 191.

The Court has cautioned "those who adjudicate claims of 
incarcerated veteran to be certain that they tailor their 
assistance to the peculiar circumstances of confinement. Such 
individuals are entitled to the same care and consideration 
given to their fellow veterans."  Bolton.  In Bolton, the 
Court remanded a case where the RO claimed an inability to 
get a fee-basis physician to conduct an examination at a 
correctional facility.  In that case, further efforts were 
deemed necessary to attempt to examine the veteran in that 
case.  Id.

The VA Adjudication Procedure Manual contains a provision for 
scheduling examinations of incarcerated veterans.  The manual 
calls for the AOJ or the local Veterans Health Administration 
(VHA) Medical Examination Coordinator to confer with prison 
authorities to determine whether the Veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel.  If that is not possible, the Veteran may be 
examined at the prison by: (1) VHA personnel; (2) prison 
medical providers at VA expense; or (3) fee-basis providers 
contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2008).

The Board finds that in light of VA's duty to assist, the AMC 
should reschedule the Veteran for examination(s) in 
connection with his claims on appeal.  38 U.S.C.A. 
§ 5103A(d).  Because of the Veteran's status, the typical 
procedures for scheduling an examination are not likely going 
to be adequate in this case.  Nevertheless, the Court has 
cautioned "those who adjudicate claims of incarcerated 
veterans to be certain that they tailor their assistance to 
the peculiar circumstances of confinement. Such individuals 
are entitled to the same care and consideration given to 
their fellow veterans."  Bolton, 8 Vet. App. at 191 (citing 
Wood, 1 Vet. App. at 193).  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
subsequent interpretive authority as to 
the issue of whether new and material 
evidence has been presented to reopen a 
claim of service connection for a back 
disability.  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; and (3) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The VCAA notice should include specific 
notice of why the claim was previously 
denied in December 1987 and what 
constitutes material evidence for the 
purpose of reopening the claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

2.  Review the response from CURR 
regarding the Veteran's alleged inservice 
stressors which he claims resulted in 
PTSD.  Make a determination on whether 
any alleged in-service stressors are 
corroborated by the evidence of record.  
Make a written report for the record on 
its determination of whether any 
additional in-service stressors have been 
corroborated and provide the psychiatric 
examiner (conducting the examination 
requested below) with an itemized list of 
these verified stressors.

3.  Take all reasonable measures to 
schedule the Veteran for the examinations 
requested below.  If the Veteran remains 
incarcerated, confer with prison 
authorities to determine whether the 
Veteran may be escorted to a VA medical 
facility for examination or if an 
examination at the prison is feasible.  
See M21-1MR, Part III.iv.3.A.11.d.  If 
that is not possible, the Veteran may be 
examined at the prison by: (1) VHA 
personnel; (2) prison medical providers 
at VA expense; or (3) fee-basis providers 
contracted by VHA.  Determine which is 
the most feasible option.  

4.  Thereafter, the Veteran should be 
afforded a psychiatric examination.  The 
purpose of this examination is to 
determine the existence and etiology of 
the Veteran's current PTSD.  The claims 
folder must be sent to the examiner for 
review.  A copy of this remand must also 
be provided to the examiner.  Please 
provide the examiner with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
In addition, the examiner should review 
the Board's discussion of the Veteran's 
medical history contained in the provided 
remand.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The Veteran has reported a number of 
alleged stressors from his military 
service.  The Board has determined that 
the following stressors have been 
corroborated by the evidence of record: 
1) experiencing sniper, small arms, and 
mortar attack while stationed at forward 
base camps in Vietnam, 2) witnessing 
severely wounded and dying soldiers 
during a brief hospital treatment for his 
pes planus, and 3) traveling on a 
helicopter with dead bodies contained in 
body bags.  Any other verified stressors 
per the CURR report should also be 
enumerated (accompanying these 
instructions should be a determination by 
the AMC if the record has verified any 
additional stressors).

Initially, the examiner must determine 
whether the Veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD.  In this regard, the examiner is 
instructed to consider only the stressors 
identified by the Board and AMC as 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.  

Additionally, if the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be provided 
as to whether such psychiatric disability 
is less likely than not; at least as 
likely as not; or more likely than not 
related to service.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
Veteran's claims folder.

5.  The Veteran should be afforded a 
cardiovascular examination to determine 
the nature and etiology of any current 
cardiovascular disability including 
hypertension.  Any indicated tests should 
be accomplished.  The examiner should 
review the claims folder prior to 
examination.  The examiner should provide 
an opinion as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current cardiovascular disability 
including hypertension had its clinical 
onset during service or is related to any 
in-service disease, event, or injury.  

Further, based on a review of the claims 
file and any examination findings, the 
examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that that any current cardiovascular 
disability including hypertension is 
proximately due to, or the result of, the 
PTSD.  The examiner should also provide 
an opinion as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current cardiovascular disability 
including hypertension is permanently 
aggravated by PTSD.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

6.  The Veteran should be afforded a 
spine examination to determine the nature 
and etiology of any current back 
disability.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current back 
disability had its clinical onset during 
service or is related to any in-service 
disease, event, or injury.  

Further, based on a review of the claims 
file and any examination findings, the 
examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that that any current back 
disability is proximately due to, or the 
result of, the service-connected 
bilateral pes planus with plantar 
calluses and dorsal corns.  The examiner 
should also provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current back disability is 
permanently aggravated by the Veteran's 
service-connected bilateral pes planus 
with plantar calluses and dorsal corns.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

7.  Thereafter, the Veteran should be 
afforded an ear examination to determine 
the nature and etiology of any current 
tinnitus disability.  Any indicated tests 
should be accomplished.  The examiner 
should review the claims folder prior to 
examination.  The examiner should provide 
an opinion as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current tinnitus disability had its 
clinical onset during service or is 
related to any in-service disease, event, 
or injury.  The Veteran has testified 
that he developed tinnitus during his 
military service in Vietnam as an 
artilleryman. 

The examiner provide complete rationale 
for all conclusions reached.  

8.  The Veteran should be afforded a 
vascular examination to determine the 
nature and etiology of any current 
vascular disorder of the feet.  Any 
indicated tests should be accomplished.  
The examiner should review the claims 
folder prior to examination.  Based on a 
review of the claims file and any 
examination findings, the examiner should 
provide an opinion as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
that any current vascular disorder of the 
feet is proximately due to, or the result 
of, the service-connected bilateral pes 
planus with plantar calluses and dorsal 
corns.  The examiner should also provide 
an opinion as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current vascular disorder of the feet is 
permanently aggravated by the Veteran's 
service-connected bilateral pes planus 
with plantar calluses and dorsal corns.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

9.  The Veteran should be afforded a feet 
examination to determine the nature and 
extent of his service-connected bilateral 
pes planus with plantar calluses and 
dorsal corns.  Any indicated tests should 
be accomplished.  The examiner should 
review the claims folder prior to 
examination.  The examiner should 
specifically indicate if the Veteran has 
marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achilles on manipulation, not 
improved by orthopedic shoes or 
appliances.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

10.  Thereafter, the AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the AMC should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if the are not, the 
AMC should implement corrective 
procedures.  

11.  The AMC should then readjudicate the 
Veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  In 
addition, the AMC should determine 
whether the provisions of 38 U.S.C.A. § 
1154(b) are applicable to the service 
connection claims, including the claim 
for service connection for PTSD.  

If any decision with respect to these 
claims remains adverse to the Veteran, he 
and his representative should be 
furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
issues currently on appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


